Name: Commission Regulation (EEC) No 2430/88 of 2 August 1988 re-establishing the leving of customs duties on articles of apparel and clothing accessories, of leather, falling within CN code 4203 originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 88 No L 210/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2430/88 of 2 August 1988 re-establishing the leving of customs duties on articles of apparel and clothing accessories, of leather, falling within CN code 4203 originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III, other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation , as soon as the individual ceillings in question are ^reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of articles of apparel and clothing accessories, of leather, falling within CN code 4203 originating in Pakistan the individual ceiling was fixed at 5 500 000 ECU ; whereas, on 20 July 1988 , imports of these products into the Community originating in Pakistan reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Pakistan, HAS ADOPTED THIS REGULATION : Article 1 As from 6 August 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in Pakistan : Order No CN code Description 10.0580 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 Articles of apparel and clothing accessories, of leather, or of composition leather, excluding gloves, mittens, and mitts, protective for all trades Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1988 . For the Commission Stanley CLINTON DAVIS Member of the Commission (') OJ No L 350, 12. 12. 1987, p. 1 .